DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 & 15 were amended and examined as such.

Specification
The disclosure was objected to because of informalities.  The amendment to the Specification submitted 09 December 2020 overcomes the objection which is hereby withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 2008/0192100 A1) in view of Kumagai (US 2008/0225100 A1) and further in view of HATANAKA et al. (US 2015/0251452 A1).
A printing method for carrying out a printing operation for a medium by an inkjet scheme and a printing apparatus that carries out a printing operation for a medium (P) by an inkjet scheme, the printing apparatus (Fig. 1) comprising:
	Regarding claims 1 and 15
Regarding claim 3, wherein the ultraviolet light source (4) radiates the ultraviolet light toward the ink on outside of a region of the medium (P) facing the inkjet head (3)(Fig. 1).
Regarding claim 4, wherein the ultraviolet light source (4) heats the ink by radiating the ultraviolet light so that a continuous irradiation time for a position on the medium is smaller than a thermal time constant of heat dissipation from the medium ([0059-0061])(Fig. 1).
Regarding claim 5, further comprising: a heater that heats the medium, where the ultraviolet light source irradiates the ink on the medium heated by the heater with the ultraviolet light, and the ultraviolet light source, in combination with the heater, volatizes and removes at least part of the solvent included in the ink ([0048-0049]).
Regarding claim 6, wherein the ink comprises 0.05 wt % to 2 wt % of the ultraviolet absorbent ([0052], [0106]).
Regarding claim 8, the ultraviolet light source is a light source using a semiconductor that generates the ultraviolet light ([0062]).
Regarding claim 11, wherein the ink comprises a pigment as colorant (UV curable color ink contains a colorant for coloration, wherein pigments are preferred as the colorant in view of weather resistance [0092]).
Regarding claim 12, wherein the ink comprises a dye as colorant ([0071]).
Nakajima teaches the claimed invention, with the exception of:
Regarding claims 1 and 15
Regarding claim 7, wherein the ultraviolet absorbent is one selected from benziotriazole-based ultraviolet absorbents, liquid ultraviolet absorbents, triazine-based ultraviolet absorbents, benzophenone-base ultraviolet absorbents, benzonate-based ultraviolet absorbents, and benzimidazole-based ultraviolet absorbents.
Regarding claim 9, wherein the medium has absorbency for the ink before the solvent is volatilized and removed.
Regarding claim 10, wherein the medium is a fabric medium, and the printing apparatus carries out the printing operation for both surfaces of the medium.
Kumagai at least teaches that the ultraviolet curing ink which can be cured by irradiating the ultraviolet rays generated by the lamp units is made by adding auxiliary substance such as a photopolymerization initiator and a pigment.  Also a benzophenone series is used as the photopolymerization initiator ([0052-0055]).  Kumagai also teaches that instead of a recording medium having a thin sheet shape, such as paper, a resin film or a metal foil, an image can be formed on a medium having a stereoscopic surface shape, such as a label surface of an optical recording medium or a textile product ([005]).  A textile is a type of cloth of woven fabric, thus having absorbency for the ink.  It would have been obvious at the time the invention was made to a person having ordinary skill in the inkjet art to modify Nakajima with the  as taught to be old by Kumagai for the purpose of stripping of the layers due to excessive curing sufficiently cure the inks, and form an image with high quality.
HATANAKA et al. teaches a printing apparatus (HATANAKA et al. – Figure 1, shown below); a UV light irradiation source and inkjet head that ejects a droplet of ink containing an ultraviolet absorbent and a solvent  and a resin component that does not substantially contain an ultraviolet-curable resin [i.e. polymer particles and resin dispersion pigment] (HATANAKA et 

    PNG
    media_image1.png
    405
    702
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify the ink composition of the combination of Nakajima and Kumagai with the ink composition of HATANAKA et al. to include the ultraviolet absorbent heat-generating agent; solvent and resin in an effort to provide a printing apparatus which provides an image with no landing interference of ink droplets and prevent stripe-shaped image defects (HATANAKA et al. – Page 1, Paragraph 8).

Claims 2, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakajima (US 2008/0192100 A1), Kumagai (US 2008/0225100 A1), and HATANAKA et al. (US 2015/0251452 A1) as applied to claims 1, 3-12 and 15 above, and further in view of Koyano et al. (US 2003/0064206 A1).
The combination of Nakajima, Kumagai, and HATANAKA et al. teaches the claimed invention, with the exception of:
Regarding claim 2
Regarding claim 13, wherein the ink further comprises an auxiliary agent that assists color development of the dye.
Regarding claim 14, further comprising: a second inkjet head that ejects a droplet of an ink comprising an auxiliary agent that assists color development of the dye.
Koyano et al. at least teaches wherein the resin component is a binder resin dissolved and/or dispersed in the solvent [0153], a pre-treatment liquid including a compound of insolubilizing a dye in the recording ink is applied on a surface of a recording material ([0077-0078]) by an inkjet printing method or by a roller and then an image is recorded on the surface of the recording material by an inkjet printing method is known.  It would have been further obvious at the time the invention was made to a person having ordinary skill in the inkjet art to apply the pretreatment liquid as taught to be old by Koyano et al. for the purpose of improving the fixability of the recorded image, and providing high quality images without causing the image blurring problems in that a boundary area between overlaid different color image blurs.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amasaki et al. (US 2009/0239982 A1) teaches an ink composition comprising an ultraviolet absorbent in a liquid dispersion, a resin, and an organic solvent.  Arnabat Benedicto et .
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853